Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The claims 1-15 are allowed.  Specifically, the independent Claims 1 and 8 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1 and 8. Though the prior arts teach specifically, Mazzaro simply teaches detecting a faulty sensor and using a normalization algorithm to create a virtual sensor. The normalization algorithm is taught to determine "a coefficient for each wind turbine 100 that is inversely proportional to the distance between each wind turbine 100 and the wind turbine under test 308." Thus, Mazzaro is interested in the situation of identifying which wind turbine is most similar to a candidate wind. Mazzaro is only concerned with identifying like wind turbines, rather than ascertaining a candidate sensor for the purpose of calculating virtual sensor data. Mazzaro's solution is problematic in many situations where a wind turbine or other sensor system includes many sensors, and where a fault of one individualized sensor. Moreover, Mazzaro's solution relates to continually receiving data from wind turbines in an accommodation neighborhood for running through the taught algorithmMazzaro's 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1:  “for the calculation of the virtual sensor data, ascertains a list of sensor candidates from the plurality of sensors, determines a respective similarity value for the sensor candidates and calculates the virtual sensor data for the faulty first sensor using the sensor data of the sensor having a highest similarity value”
Claim 8: “detecting a fault in a first sensor of the plurality of sensors; ascertaining a list of sensor candidates from the plurality of sensors; determining a similarity value for each sensor in the list of sensor candidates, and calculating virtual sensor data that replace the sensor data of the first sensor, wherein the virtual sensor data are calculated using the sensor data of the sensor having the highest similarity value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864